                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 12-cr-00678-MMC
                                                       Plaintiff,
                                  8
                                                                                        ORDER DIRECTING CLERK TO FILE
                                                  v.                                    DOCUMENTS UNDER SEAL AND TO
                                  9
                                                                                        SERVE PARTIES WITH DOCUMENTS
                                  10     JAMES B. CATLEDGE and DEREK F.C.
                                         ELLIOTT,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              The Court is in receipt of a letter, submitted by Vernon Ferguson on November 13,
                                  14
                                       2018, in which he argues his claimed loss should be included in any order of restitution
                                  15
                                       the Court issues.1 Attached to the letter are a number of pages of exhibits, some of
                                  16
                                       which contain financial account numbers.
                                  17
                                              As financial account numbers are not properly filed in the public record, subject to
                                  18
                                       certain exceptions inapplicable to the instant matter, see Fed. R. Crim P. 49.1(a)-(b), the
                                  19
                                       Clerk of Court is hereby DIRECTED to file under seal the exhibits to the letter, see Fed.
                                  20
                                       R. Crim P. 49.1(d). The Clerk is further DIRECTED to serve copies of the exhibits on
                                  21
                                       counsel for each of the parties to the above-titled action.
                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: November 14, 2018
                                  25                                                           MAXINE M. CHESNEY
                                                                                               United States District Judge
                                  26
                                  27          1
                                               According to Vernon Ferguson, the United States has identified him as a victim of
                                  28   the crimes with which the above-referenced defendants have been charged.
